Exhibit 10.1

EXECUTION COPY

   

AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT

AMENDMENT NO. 2, dated as of October 1, 2000, to the Receivables Purchase
Agreement, dated as of April 30, 1993, between HOUSEHOLD BANK (SB), NATIONAL
ASSOCIATION, a national banking association, as successor in interest to
Household Bank, f.s.b. (the "Bank"), and HOUSEHOLD AFFINITY FUNDING CORPORATION,
a Delaware corporation and a subsidiary of the Bank ("Funding").

RECITALS:

1. The Bank, as sucessor in interest to Household Bank, f.s.b., and Funding have
entered into a Receivables Purchase Agreement, dated as of April 30, 1993 (as
previously amended, the "RPA", and as amended from time to time hereafter,
including by this Amendment, the "Amended RPA").

2. Capitalized terms used herein (and not otherwise defined herein) shall have
the respective meanings ascribed thereto in the RPA.

3. The parties to the RPA are hereby amending the RPA by execution of this
Amendment in accordance with Section 9.1 of the RPA.

4. Pursuant to Section 9.1 of the RPA, Funding has provided to the Bank (a) an
Officers Certificate to the effect that Funding reasonably believes that such
amendment will not have an Adverse Effect, and (b) an Opinion of Counsel,
addressed and delivered to the Bank, dated the date of this amendment, to the
effect that the conditions precedent to this amendment have been satisfied.

SECTION 1. Amendments to RPA.

1. Section 1.1 of the RPA is hereby amended by adding the following definitions:

"Additional Cut-Off Date" shall have the meaning specified in the Supplemental
Conveyance.

 

"Eligible Receivable" shall have the meaning set forth in the Pooling and
Servicing Agreement, except that "the Bank" shall be substituted for each
occurrence of "the Seller" and "Funding" shall be substituted for each
occurrence of "the Trust" and all references to "Receivables Seller",
"Certificates", and "Certificateholders" shall be ignored.

 

"Trust Collateral" shall have the meaning set forth in Section 2.1.

 

Section 1.1 of the RPA is hereby amended by deleting the definition of "Account"
and inserting in lieu thereof the following:

"Account" shall mean (a) each MasterCard and VISA account established pursuant
to a Credit Card Agreement between the Bank and any Person, which account is
identified in the computer file or microfiche list delivered pursuant to this
Agreement, (b) each Additional Account, (c) each Related Account, (d) any
account originated as a replacement of an Account in connection with the upgrade
of such Account to premium status (provided that such a replacement account can
be traced or identified by reference to, or by way of, the applicable computer
file or microfiche list previously filed pursuant hereto), (e) each account into
which an Account shall be transferred (a "Transferred Account") provided that
(i) such transfer was made in accordance with the Credit Card Guidelines and
(ii) such account can be traced or identified as an account into which an
Account has been transferred, and (f) each surviving account resulting from the
combination, in accordance with the Credit Card Guidelines, of two or more of
the Accounts but shall exclude (g) any Account all the Receivables in which are
either: (i) reassigned to the Bank pursuant to Section 6.1, or (ii) assigned and
transferred to the Servicer pursuant to Section 3.03 of the Pooling and
Servicing Agreement.

 

Section 1.1 of the RPA is hereby amended by deleting the definition of "Addition
Date" and inserting in lieu thereof the following:

"Addition Date" shall mean (a) with respect to Aggregate Addition Accounts, the
date from and after which such Aggregate Addition Accounts are to be included as
Accounts pursuant to Section 2.2 and (b) with respect to New Accounts, the first
Distribution Date following the calendar month in which the later of the dates
on which such New Accounts are originated or designated pursuant to Section 2.3
occurs.

 

Section 1.1 of the RPA is hereby amended by deleting the definition of
"Portfolio Reassignment Price".

Section 2.1(d) of the RPA is hereby amended by deleting Section 2.1(d) and
replacing it with the following:

(d) The parties hereto intend that the conveyance of the Banks rights, title and
interest in and to the Purchased Assets shall constitute a sale, conveying good
title free and clear of any liens, claims, encumbrances or rights of others from
the Bank to Funding and that the Purchased Assets shall not be part of the Banks
estate in the event of the insolvency of the Bank or a conservatorship,
receivership or similar event with respect to the Bank. It is the intention of
the parties hereto that the arrangements with respect to the Purchased Assets
shall constitute a purchase and sale of such Purchased Assets and not a loan. In
the event, however, that a court of competent jurisdiction were to hold that the
transactions evidenced hereby constitute a loan and not a purchase and sale, it
is the intention of the parties hereto that this Agreement shall constitute a
security agreement under applicable law, and that the Bank shall be deemed to
have granted and does hereby grant to Funding a first priority perfected
security interest in all of the Banks right, title and interest in, to and under
the Receivables and other Purchased Assets.

 

Section 2.1 of the RPA is hereby amended by adding the following to Section 2.1:

(e) To the extent that the Bank retains any interest in the Purchased Assets,
the Bank hereby grants to the Trustee for the benefit of the Certificateholders
a security interest in all of the Banks right, title, and interest, whether now
owned or hereafter acquired, in, to, and under the Receivables and other
Purchased Assets (collectively, the "Trust Collateral"), to secure the
performance of all of the obligations of the Bank under this Agreement and any
other agreement or document related to the Pooling and Servicing Agreement. With
respect to the Trust Collateral, the Trustee shall have all of the rights that
it has under the Pooling and Servicing Agreement and all of the rights of a
secured creditor under the UCC.

 

Section 5.1(b) of the RPA is amended by inserting "(arising through or under the
Bank)" in the third line of Section 5.1(b) immediately following the words
"assume or suffer to exist any Liens".

Section 5.1(h) of the RPA is amended by deleting "Credit Card Guidelines" in the
third line of Section 5.1(h) and replacing it with "applicable Credit Card
Guidelines of the Bank".

Section 6.1(b) of the RPA is hereby deleting Section 6.1(b) and replacing it
with the following:

(b) The Bank shall accept reassignment of any Ineligible Receivables and any
related Purchased Assets previously sold by the Bank to Funding from Funding on
or prior to the end of the Due Period in which such reassignment obligation
arises, and shall pay for such reassigned Ineligible Receivables and any related
Purchased Assets by treating such Ineligible Receivables and any related
Purchased Assets as if they were subject to a reversal of the entire unpaid
principal balance thereof plus accrued and unpaid finance charges at the annual
percentage rate applicable to such Receivables from the last date billed through
the end of such Due Period and by adjusting the purchase price of future
Receivables purchased as provided in Section 3.2 (the "Repurchase Price"). Upon
reassignment of such Ineligible Receivables and any related Purchased Assets,
Funding shall automatically and without further action be deemed to sell,
transfer, assign, set-over and otherwise convey to the Bank, without recourse,
representation or warranty, all the right, title and interest of Funding in and
to such Ineligible Receivables and any related Purchased Assets; and such
reassigned Ineligible Receivables and any related Purchased Assets shall be
treated by Funding as collected in full as of the date on which they were
transferred. Funding shall execute such documents and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
Bank to effect the conveyance of such Ineligible Receivables and any related
Purchased Assets pursuant to this subsection.

 

Section 6.2 of the RPA is hereby amended by (i) deleting "Reassignment of
Certificatesholders Interest in Trust Portfolio" and replacing it with
"Reassignment of the Trust Portfolio" and (ii) deleting the second paragraph of
Section 6.2 replacing it with the following:

The Bank shall pay to Funding by depositing in the Collection Account in
same-day funds, not later than 1:00 p.m. New York City time, on the Distribution
Date following the Due Period in which such reassignment obligation arises, in
payment for such reassignment, an amount equal to the Repurchase Price. Upon
reassignment of such Receivables and any related Purchased Assets, Funding shall
automatically and without further action be deemed to sell, transfer, assign,
set-over and otherwise convey to the Bank, without recourse, representation or
warranty, all the right, title and interest of Funding in and to such
Receivables and any related Purchased Assets; and such reassigned Receivables
and any related Purchased Assets shall be treated by Funding as collected in
full as of the date on which they were transferred. Funding shall execute such
documents and instruments of transfer or assignment and take such other actions
as shall reasonably be requested by the Bank to effect the conveyance of such
Receivables and any related Purchased Assets pursuant to this subsection.

 

Section 9.5 of the RPA is hereby amended by deleting Section 9.5 in its entirety
and by replacing it with the following:

Section 9.5

. Assignment. Notwithstanding anything to the contrary contained herein, other
than Fundings assignment of its rights, title, and interest in, to, and under
this Agreement to the Trustee for the benefit of the Certificateholders as
contemplated by the Pooling and Servicing Agreement and Section 9.6 hereof, the
Accounts, this Agreement, all other Conveyance Papers, and all Receivables
purchased pursuant to this Agreement by Funding pursuant to this Agreement may
not be assigned by the parties hereto; provided, however, that Funding shall
have the right to assign its rights, title and interest in, to, and under this
Agreement and the Conveyance Papers, including without limitation, all of
Fundings rights, title, and interest in and to the Receivables purchased
pursuant to this Agreement and the Conveyance Papers, to any entity provided
that all conditions precedent for such assignment contained in the Pooling and
Servicing Agreement and the Collateral Agreement, dated as of March 27, 1997,
and the Collateral Agreement, dated as of September 29, 1998, each between the
Trustee, the Bank, Funding and the other signatories thereto, have been
satisfied; provided further, that the Bank shall have the right to assign its
rights, title and interest, in, to and under the Accounts and this Agreement to
(i) any successor by merger assuming this Agreement (ii) any affiliate owned
directly or indirectly by Household International, Inc. which assumes the
obligations of this Agreement or (iii) to any entity provided that the Rating
Agency Condition has been satisfied.  

SECTION 2. Amendments to Exhibit A of the RPA (the "Form of Supplemental
Conveyance").

1. The second WHEREAS clause is hereby amended by deleting the words "(as such
term is defined in the Receivables Purchase Agreement)".

2. Section 1 of the Form of Supplemental Conveyance is hereby amended by adding
the following definition:

"Additional Cut-Off Date" shall mean _________________."

 

3. Section 2 of the Form of Supplemental Conveyance is hereby amended by adding
the words "designated hereby (the "Aggregate Addition Accounts")" immediately
following the words "complete schedule identifying all such Aggregate Addition
Accounts".

4. Section 3 of the Form of Supplemental Conveyance is hereby amended by adding
the following paragraph immediately following paragraph (c):

(d) The parties hereto intend that the conveyance described in Section 3(a)
constitute an absolute sale consistent with the intent expressed in Section
2.1(d) of the Receivables Purchase Agreement. In the event, however, that
notwithstanding such intent a court of competent jurisdiction were to hold that
the transactions evidenced hereby constitute a loan and not a purchase and sale,
it is the intention of the parties hereto that this Supplemental Conveyance
shall constitute a security agreement under applicable law, and that the Bank
shall be deemed to have granted, and the Bank does hereby grant, to Funding a
first priority perfected security interest in all of the Banks right, title and
interest, whether now owned or hereafter acquired, in, to and under the
Receivables generated by such Aggregate Addition Accounts, now existing and
hereafter created, all monies due or to become due and all amounts received with
respect thereto and all "proceeds" (including without limitation, "proceeds" as
defined in Article 9 of the UCC as in effect in the State of California)
thereof.

5. The Form of Supplemental Conveyance is hereby amended by inserting the
following as Section 9

9. Governing Law. THIS SUPPLEMENTAL CONVEYANCE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 3. Effective Date. This Amendment shall be effective upon the execution
hereof by the parties hereto.

SECTION 4. Effect of Amendment. The RPA is hereby amended by providing that all
references therein to the "Receivables Purchase Agreement", to "this Agreement",
"hereby", "hereof" and "herein" shall be deemed from and after the effective
date of this Amendment to be a reference to the Amended RPA. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants and
conditions of the RPA shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein, this Amendment shall not constitute or be deemed to
constitute a waiver of compliance with or consent to non-compliance with any
term or provision of the RPA.

SECTION 5. Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first above written.

HOUSEHOLD BANK (SB), NATIONAL ASSOCIATION

   

By: /s/ Margaret A. Sprude

Name: Margaret A. Sprude

Title: Executive Vice President and Chief Financial Officer

     

HOUSEHOLD AFFINITY FUNDING CORPORATION

   

By: /s/ Phil L. Krupowicz

Name: Phil L. Krupowicz

Title: Vice President and Assistant Treasurer

                     

